Citation Nr: 1417204	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-48 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1995 until June 2008, including combat service in Iraq, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In April 2013, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  

In addition to reviewing the Veteran's paper claims folder, the Board has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record.


FINDINGS OF FACT

1.  Right knee patellofemoral syndrome had their onsets in service.

2.  Left knee patellofemoral syndrome had its onset in service.


CONCLUSIONS OF LAW

1.  Right knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Left knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his April 2013 Board hearing, in seeking service connection for right and left knee disabilities, the Veteran indicated that a grant of bilateral patellofemoral pain syndrome would satisfy his appeal.  In this decision, the Board finds that service connection is warranted for right knee and left knee patellofemoral syndrome.  As such, no discussion of VA's duty to notify or assist is necessary as he is being awarded a complete grant of the benefit sought on appeal.  See April 2013 hearing transcript, p. 6.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran asserts that he experienced soreness in his knees after running for morning physical training while in service.  See April 2013 Hearing Transcript, p. 2.  He reported that his knees buckle at times with some stiffness in the morning and night after he sits for a prolonged period of time.  Id.  He further reported that his condition has continued to worsen.  Id. at 3.  The Veteran's service treatment records show left knee pain after running three miles in service in February 2008.  
The Board finds the Veteran to be credible and competent to report bilateral knee pain in service and an increase in the severity of his condition perceived over the years since service.

In a February 2010 private treatment record, the Veteran reports bilateral knee pain that has progressed over time and the physical therapist notes a diagnosis of patellofemoral syndrome.  A February 2010 VA treatment record also notes right knee patellofemoral syndrome.  January 2013 VA treatment records show an anterior cruciate ligament (ACL) tear and a lateral collateral ligament (LCL) sprain of the right knee.
 
The Board acknowledges that the April 2009 VA examiner concluded the Veteran's knee conditions do not rise to the level of a diagnosis.  However, the VA examination occurred prior to the February 2010 treatment records showing patellofemoral syndrome and the January 2013 VA treatment records showing anterior cruciate ligament (ACL) tear and lateral collateral ligament (LCL) sprain of the right knee.

Given the Veteran's credible lay statements concerning his knee symptoms during and since service and his current diagnoses, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right and left knee disabilities are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right and left knee disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right knee patellofemoral syndrome is granted.

Service connection for left knee patellofemoral syndrome is granted.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


